Citation Nr: 0314149	
Decision Date: 06/27/03    Archive Date: 07/03/03

DOCKET NO.  95-26 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for spinal stenosis and 
degenerative disc disease of the lumbar spine.

2.  Entitlement to service connection for spinal stenosis and 
degenerative disc disease of the cervical spine.


REPRESENTATION

Appellant represented by:	Lisa A. Lee, Attorney at Law.


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L. M. Davis, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1955 to April 
1981.


REMAND

A January 3, 2003 Order of the United States Court of Appeals 
for Veterans Claims vacated the December 14, 2001 Board of 
Veterans' Appeals (Board) decision and remanded the matter to 
the Board for readjudication.  Consistent with that Order, 
this case is hereby REMANDED for the following actions:

1.  The RO should issue a VCAA letter to 
the veteran.

2.  The RO should send the veteran's 
claims file to the examiner and instruct 
the examiner to review all of the 
veteran's service and post-service 
medical records and state whether it is 
at least as likely as not that any of the 
veteran's current lumbar or cervical 
disorders are related to any of his in-
service symptomatology or back diagnoses 
of the lumbar, thoracic, and cervical 
spine.  The examiner is free to review 
the December 2002 Joint Motion for 
Remand.

3.  The RO must comply with the joint 
motion.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




